Citation Nr: 0527347	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  98-17 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel






INTRODUCTION

The veteran had verified active duty from January 1991 to 
March 1991.  He also had periods of active duty for training 
or inactive duty for training in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefit sought on appeal.

In April 2000, the Board remanded the case for further 
evidentiary development.  In March 2003, a development 
memorandum was prepared, and the Board remanded the case 
again in November 2003 for further development. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  An acquired psychiatric disability, to include PTSD, did 
not have its onset or increase in severity during a period of 
active duty, active duty for training or inactive duty for 
training, and is not otherwise related to service.

3.  The medical evidence does not show a diagnosis of PTSD 
and a psychosis was not manifested within the veteran's first 
post service year.


CONCLUSION OF LAW

A psychiatric disability, including PTSD and depression, was 
not incurred or aggravated in service, and a psychosis did 
not manifest itself to a compensable degree within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in June 
2001, May 2004, and February 2005.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOCs), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the May 2005 
SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2004 and February 2005 letters contained 
requests that the veteran send any evidence to VA in his 
possession that pertains to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in 1998.  However, the claimant still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  See Mayfield, 
supra.  Although the notice provided to the veteran in 2004 
and 2005 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notices were provided, the case was 
readjudicated and an additional SSOC was sent to the veteran 
in May 2005. 

The veteran was initially scheduled for a psychiatric 
examination in July 2003, however the notice letter was 
returned, undeliverable.  In response to the November 2003 
Board remand, another psychiatric examination was scheduled 
in June 2004, but the veteran failed to report.  In a May 
2004 VA letter, the veteran was advised of the time and place 
of his scheduled June 2004 psychiatric examination, and that 
if he failed to report to the scheduled examination, it could 
adversely affect his claim.  The veteran did not report to 
his scheduled examination and has not responded to the 
notification letter.  Therefore, the Board will decide his 
case based on the evidence of record.  38 C.F.R. § 3.655 
(2004).

In response to the Board's November 2003 remand, the VA also 
requested information from the veteran regarding the names of 
medical providers who reportedly treated him for depression, 
however the veteran failed to complete and return VA Form 21-
4142 (authorization and consent to release information).  

The claims folder includes some National Guard records dated 
from 1985 to 1996, but medical records covering the period of 
service from January 1991 to March 1991 are not of record.  A 
records request was initially conducted in 1997 shortly after 
the veteran filed his claim.  An additional request was made 
in 2003 in response to the Board's remand.  A notation on the 
file copy of the remand suggested that the identified service 
medical records might be located in a temporary folder at the 
RO.  In July 2005, a search at the RO was made in an effort 
to locate a temporary folder in the veteran's name, however 
no additional service medical records were found.

In addition to the National Guard medical records identified 
above, the claims folder also contains service personnel 
records, VA treatment records, and lay statements.  Also, as 
discussed above, the veteran was afforded a June 2004 
examination, however he failed to report.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini II, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board acknowledges that some correspondence sent to the 
veteran has been returned, undeliverable by the United States 
Postal Service.  Such correspondence includes: a copy of the 
April 2000 Board remand, a June 2003 development letter, a 
July 2003 examination notice letter, and the May 2005 SSOC.  
VA sent all correspondence to the veteran's last known 
address of record.  In this regard, the Board notes that VA's 
duty to assist the veteran is not a one-way street and that 
the veteran also has an obligation to assist in the 
adjudication of his claim.  Likewise, the Board notes that 
"in the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Therefore, the Board concludes 
that adequate attempts have been made to properly inform the 
veteran of what is needed to substantiate his claim.  Based 
on the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated 
by law and adjudication of his claim poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions, other lay statements, VA medical evidence, and 
private medical evidence.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show.  

The veteran asserts that he is entitled to service connection 
for a psychiatric disability, to include PTSD.  He attributes 
his current psychiatric disability to his service in the 
Persian Gulf.  The evidence does not show nor does the 
veteran assert that his current psychiatric disability is 
related to any period of active duty for training or inactive 
duty for training.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24). 106, 1110, 1131 (West 2002).  

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (2004).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).  A 
PTSD diagnosis must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  In this 
regard, the Board notes that the Court has taken judicial 
notice of the mental health profession's adoption of the DSM- 
IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  Cohen 
v. Brown, 10 Vet. App. 128, 140-141 (1997).

Medical records indicate a currently diagnosed psychiatric 
disability.  In fact, the veteran has been diagnosed with 
various psychiatric disabilities, to include major 
depression, psychosis NOS, anxiety, and impulse control 
disorder.  Nevertheless, there is no evidence showing that 
the veteran had a chronic acquired psychiatric disability in 
service.  The Board acknowledges that the veteran reported 
that he had or had had "depression or excessive worry" 
during a March 1990 examination, however no psychiatric 
diagnosis was rendered.  

There is also no competent evidence of an acquired 
psychiatric disability within the one-year period immediately 
following active service, and no evidence of a link between 
the veteran's current psychiatric disability and service.  

While the veteran has also been diagnosed with a personality 
disorder, the Board notes that such disorder is not 
considered a disability for purposes of VA compensation.  See 
38 C.F.R. § 3.303(c) (2004).

There is also no evidence showing that the veteran is 
currently diagnosed with PTSD.  Absent such a diagnosis, 
service connection for PTSD cannot be granted.  Personnel 
records do not establish that the veteran engaged in combat 
with the enemy and therefore, a verification of the veteran's 
stressors would be required to support his claim.  However 
because the Board finds that the veteran does not meet the 
diagnostic criteria for PTSD, it need not address the 
remaining criteria of 38 C.F.R. § 3.304(f).  

The Board notes that the VA examination scheduled in June 
2004 might have provided material evidence regarding the 
veteran's service connection claim, however, as discussed 
above, he failed to report.  

The veteran contends that his current psychiatric disability 
is attributable to service, and that he meets the diagnostic 
criteria for PTSD.  He has submitted statements from 
acquaintances to the effect that he changed after returning 
from the Gulf War.  The Board notes that the veteran did not 
have any foreign or sea service during his two months of 
active service during the Persian Gulf War.  Moreover, lay 
opinion regarding the diagnosis or etiology of disability is 
without probative value because they are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability, to 
include PTSD and depression.  As such, there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal 
is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER


The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


